Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 
Response to Amendment
 	The Amendment filed 3/28/22 has been entered. Claims 1-16 are pending in the application, of which claims 8-15 are withdrawn. Claim 16 is new. As such, the claims being examined are claims 1-7 and 16.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Johnson on 4/27/22.

The application has been amended as follows: 
 	Claims 1 and 2 are amended (see below). 
Claims 5 and 8-15 are canceled.

1. A method for the fracking or stimulation of a hydrocarbon bearing formation, said method comprising the steps of:
 	providing a wellbore and a casing in said wellbore; 	inserting a plug in the wellbore at a predetermined location; 	inserting a perforating tool and an acidic composition into the wellbore, wherein said acidic composition comprises a corrosion inhibiting composition comprising a terpene, an amphoteric surfactant, and a solvent, and wherein said acidic composition is in direct contact with both said perforating tool and casing;
 	positioning the perforating tool by a wireline within the acidic composition near said predetermined location, wherein the acidic composition is in contact with at least one of the wireline and the perforation tool when the acidic composition, the wireline and the tool are inserted into the wellbore; 	perforating the wellbore with the perforating tool thereby creating a perforated area and acid soluble debris; 	allowing the acidic composition to come into contact with the perforated area and acid soluble debris for a predetermined period of time to prepare the formation for the stimulation; 	removing the perforating tool from the wellbore; and 	initiating the fracking or stimulation of the perforated area using a stimulation fluid.



2. The method of claim 1, wherein the is adapted to prevent damaging corrosion to the perforating tool during exposure with said acidic composition.

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key elements of the instant invention, notably a fracking/stimulation method comprising inserting a plug into a wellbore and casing, inserting a perforating tool with an acidic composition comprising a specific corrosion inhibitor such that the acidic composition is in direct contact with the perforating tool, perforating the wellbore creating acid soluble debris, removing the perforating tool, and initiating fracking/stimulation. 	For example: 	Behrmann et al. (US 2004/0099418) teaches a fracking/stimulation method comprising inserting a plug into a wellbore and casing, inserting a perforating tool with an acidic composition, perforating the wellbore creating acid soluble debris, removing the perforating tool, and initiating fracking/stimulation. However, Behrmann fails to teach including a corrosion inhibitor in the acidic composition. 	Reyes et al. (US 2018/0127882) teaches fracking/stimulation method comprising inserting a plug into a wellbore and casing, inserting an acidic composition comprising a corrosion inhibitor, and initiating fracking/stimulation. However, Reyes fails to teach a perforating tool, perforating the wellbore with such a tool creating acid soluble debris, removing the tool, as well as the specific corrosion inhibitor as instantly claimed. 	Purdy et al. (CA 2,950,370) teaches a corrosion inhibitor composition comprising a terpene, amphoteric surfactant, and a solvent, wherein said corrosion inhibitor is part of an acidic composition employed in methods for treating subterranean formations. However, Purdy fails to teach wherein the method employing said corrosion inhibitor comprises inserting a plug into a wellbore and casing, inserting a perforating tool with the acidic composition such that the acidic composition is in direct contact with the perforating tool, perforating the wellbore creating acid soluble debris, and removing the perforating tool. Furthermore, the disclosure of Purdy is made by the same inventor 1 year or less before the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674